Appeal by defendants from a judgment granting plaintiffs a permanent injunction. Judgment modified on the law (1) by striking from the first ordering paragraph subdivisions (c), (d), (e) and (g); (2) by inserting in place of subdivision (d) the following: “falsely stating that plaintiffs’ employees are on strike and making false, fraudulent, or misleading statements as to whether all of plaintiffs’ employees are on strike”; (3) by amending subdivision (f) so as to read: “in any manner coercing plaintiffs’ customers”; (4) by striking from subdivision (i) the following: “or directly or indirectly, verbally or in writing, boycotting or requesting others to boycott plaintiffs or their merchandise”. As so modified the judgment is affirmed, with costs to appellants. The restraining provisions struck out are in contravention of the Federal Constitution. (A. F. of L. v. Swing, 312 U. S. 321; Bakery Drivers Local v. Wohl, 315 U. S. 769; Cafeteria Union v. Angelos, 320 U. S. 293; Yoerg Brewing Co. v. Brennan, 59 F. Supp. 625.) Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Close, P. J., Johnston and Lewis, JJ., concur; Hagarty and Aldrich, JJ., concur in the modification to the extent of striking out subdivision “(e)” of the first ordering paragraph of the judgment, which was not contained in the temporary injunction, but in all other respects dissent and vote to affirm on the authority of Florsheim Shoe Store Co. v. Shoe Salesmen’s Union (288 N. Y. 188). Settle order on five days’ notice. [See amended decision post, p. 850.]